Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Election/Restrictions
Claims 1-5, 11-17, and 22-25 are allowable. Claims 7-10, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim based on examiner’s amendment below. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 11/15/2021, is hereby withdrawn and claims 7-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Carrier on 8/4/2022.

The application has been amended as follows:
In claim 3, line 3, replace “17 mol% or more” with --17 to 62 mol%--.
In claim 4, line 2, replace “60 mol% or more” with --60 to 62 mol%--.
For claim 7, replace with the following:
--A method for producing a conveyor belt rubber composition, the conveyor belt rubber composition containing a diene rubber containing 50 mass% or more of an aromatic vinyl-conjugated diene copolymer, the aromatic vinyl-conjugated diene copolymer having a content of repeating units derived from an aromatic vinyl of more than 20 mass%, a proportion of a vinyl structure in repeating units derived from a conjugated diene of 8 mol% or 3less, a proportion of a 1,4-cis structure in the repeating units derived from the conjugated diene of from 10 to 62 mol%, and a proportion of a 1,4-trans structure in the repeating units derived from the conjugated diene of 40 mol% or less, the method comprising: copolymerizing monomers comprising the aromatic vinyl and the diene using an initiator prepared using an organolithium compound, an alkyl aluminum, and a metal alcoholate to produce the aromatic vinyl-conjugated diene copolymer.--
For claim 8, replace with the following: 
--A method for producing a conveyor belt rubber composition, the conveyor belt rubber composition containing a diene rubber containing 50 mass % or more of an aromatic vinyl-conjugated diene copolymer, the aromatic vinyl-conjugated diene copolymer having a content of repeating units derived from an aromatic vinyl of more than 20 mass% and a proportion of vinyl structure in repeating units derived from a conjugated diene of 8 mol% or less, a proportion of a 1,4-cis structure in the repeating units derived from the conjugated diene of from 10 to 62 mol%, and a proportion of a 1,4-trans structure in the repeating units derived from the conjugated diene of 40 mol% or less, and being terminally modified with at least one modifier selected from the group consisting of a titanium halide, a tin halide, a cyclic silazane, an alkoxysilane, an epoxide, an amine, a ketone, and a compound represented by formula (N), the method comprising: 
copolymerizing monomers comprising the aromatic vinyl and the diene using an initiator prepared using an organolithium compound, an alkylaluminum and a metal alcoholate, and then 
terminating the polymerization using an electrophile selected from a titanium halide, a tin halide, a cyclic silazane, an alkoxysilane, an epoxide, an amine, a ketone, and a compound represented by formula (N) to produce the aromatic vinyl-conjugated diene copolymer,
 
    PNG
    media_image1.png
    118
    171
    media_image1.png
    Greyscale
  
4where, R1 represents a hydrogen atom or an alkyl group, and R2 represents an alkylene group.--
 In claim 11, line 3, replace “17 mol% or more” with --17 to 62 mol%--.
In claim 12, line 3, replace “17 mol% or more” with --17 to 62 mol%--.

	Allowable Subject Matter
Claims 1-5, 7-17, and 22-25 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Halasa (US 6,103,842), Amino (JP 2006-137897), Windisch (US 2003/0134999), and Rodgers (US 5,262,213) for the following reasons:
Halasa discloses ran trans styrene-butadiene rubber with low vinyl microstructure, wherein the styrene is present in an amount of 10-30 wt %, cis content is 10-45 %, and vinyl content is 5-10 %, however, teaches that the rubber has a trans content of 50-80 % (col. 3, lines 15-18) which is outside the claimed range of 37 mol % or less.
Amino discloses a rubber composition comprising 5-95 wt % styrene-butadiene having 1,4-cis bond content of more than 70 wt % and 1,2-vinyl content of 0-10 wt %.  The 1,4-cis bond content is outside claimed range of 10-62 mol %.  It is noted that weight and mol % are approximately the same because of the molecular weight of the monomer is the same.
Windisch discloses styrene-butadiene copolymer with rare earth catalysts and exemplifies a copolymers having styrene content of 29.0 mol %, cis content of 58 mol %, trans content of 34 mol %, and vinyl content of 8 mol % (Table 2, Example 8), however, it fails to disclose or suggest mixing copolymers with another diene rubber to prepare a composition suitable for a conveyor belt.  Rather, Windisch discloses using these copolymers to be further processed to yield ABS or HIPS (abstract).  Therefore, one of ordinary skill in the art would not be motivated to select this specific styrene-butadiene copolymer to prepare the claimed rubber composition.
Rodgers discloses styrene-butadiene rubbers for truck tires which include about 10-20 wt % styrene, 6-15 % vinyl units, and the total 1,3-butadiene includes 32-40 % cis and 50-60 % trans.  The amount of trans microstructure does not overlap with claimed 37 mol % or less.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        

vn